DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention II, Claims 1-15, in the reply filed July 12, 2022 is acknowledged.  Claims 16-31 have been withdrawn from further consideration.
Applicant argues that there is no serious search burden on the Examiner if Inventions I and II are examined together.  Applicant argues that “while the Examiner asserts Inventions I and II have different search classification, it is clear that any search for Invention II applies equally to Invention I, and vice versa, and the features of claim 1 are almost verbatim bodily incorporated into claim 16”.  See paragraph 3 on page 8 of the REMARKS.  The Examiner disagrees.  Inventions I and II have separate fields of search.  Invention I requires search in vehicle classes which include at least Classes 280 and 296, which include land vehicles, and Class 244, which includes aeronautical/aerospace vehicles.  Note that Invention I includes positive claiming of a vehicle.  None of these classes is required for Invention I, which is directed to a seat assembly, and includes no positive claiming of a vehicle.  As such, there is a serious search burden on the Examiner to examine Inventions I and II in the same application.
Applicant does not traverse the restriction with respect to Invention III.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information referred to in the IDS filed February 10, 2021 has been considered.

Drawings
The drawings filed February 10, 2021 are approved.

Specification
Status of all related applications should be updated on page 1 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the conformal seat insert conforms to the seat occupant” in lines 1 to 2.  It is unclear what is intended by the term “conforms”.  Is conformance relative to the height, weight, width, etc. of a seat occupant?  The scope of claim 12 is unascertainable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister et al (20150108804).
Note an adjustable vehicle seat comprising: a seat frame (24, 30, 32, 34) forming a seat back (24), the seat frame being capable of coupling with an aerospace vehicle; and a seat pan (36) coupled to the seat frame, where one or more of the seat frame and the seat pan is capable of coupling the seat pan to the seat frame in one of a plurality of positions relative to the seat frame so that an eye position of a seat occupant relative to instrumentation within the aerospace vehicle is decoupled from a size of the occupant.
Regarding claim 6, note a leg support (26 and foam padding mounted thereon, as discussed in ¶ 0044) coupled to the seat frame, where one or more of the seat frame and the leg support is configured to couple the leg support to the seat frame in one of a plurality of positions (see ¶ 0052 and ¶ 0053) relative to the seat frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of Udriste et al (8696065).
The primary reference shows all claimed features of the instant invention with the exception of a head rest coupled to the seat frame, where one or more of the seat frame and the head rest is configured to couple the head rest to the seat frame in one of a plurality of positions relative to the seat frame.
The secondary reference conventionally teaches configuring a seating assembly with a head rest (20) coupled to a seat frame, where one or more of the seat frame and the head rest is configured to couple the head rest to the seat frame in one of a plurality of positions relative to the seat frame.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a head rest as coupled to the seat frame, where one or more of the seat frame and the head rest is configured to couple the head rest to the seat frame in one of a plurality of positions relative to the seat frame.  This modification enhances user support and comfort.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of Fraley et al (6811186).
The primary reference shows all claimed features of the instant invention with the exception of shoulder harness brackets coupled to the seat frame, where one or more of the seat frame and the shoulder harness brackets is configured to couple each of the shoulder harness brackets to the seat frame in one of a plurality of positions relative to the seat frame and each other.
The secondary reference teaches configuring a seating assembly with shoulder harness brackets (53, 56 on each side) coupled to a seat frame, where one or more of the seat frame and the shoulder harness brackets is configured to couple each of the shoulder harness brackets to the seat frame in one of a plurality of positions relative to the seat frame and each other.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding shoulder harness brackets (including a harness assembly) as coupled to the seat frame, where one or more of the seat frame and the shoulder harness brackets is configured to couple each of the shoulder harness brackets to the seat frame in one of a plurality of positions relative to the seat frame and each other.  This modification conventionally enhances user safety.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of Adragna et al (20060061167).
The primary reference shows all claimed features of the instant invention with the exception of an anti-submarine bracket coupled to the seat frame, where one or more of the seat frame and the anti-submarine bracket is configured to couple the anti-submarine bracket to the seat frame in one of a plurality of positions relative to the seat frame.
The secondary reference teaches configuring a seating assembly with an anti-submarine bracket (22) coupled to the seat frame, where one or more of the seat frame and the anti-submarine bracket is configured to couple the anti-submarine bracket to the seat frame in one of a plurality of positions relative to the seat frame.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding an anti-submarine bracket as coupled to the seat frame, where one or more of the seat frame and the anti-submarine bracket is configured to couple the anti-submarine bracket to the seat frame in one of a plurality of positions relative to the seat frame.  This modification conventionally enhances user safety.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of Nobel et al (3694029).
The primary reference shows all claimed features of the instant invention with the exception of lap harness brackets coupled to the seat frame, where one or more of the seat frame and the lap harness brackets is configured to couple the lap harness brackets to the seat frame in one of a plurality of positions relative to the seat frame.
The secondary reference teaches configuring a seating assembly with a lap harness (15, 17) having lap harness brackets (25 and 27) coupled to a seat frame, where one or more of the seat frame and the lap harness brackets is configured to couple the lap harness brackets to the seat frame in one of a plurality of positions relative to the seat frame.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding lap harness brackets (including a harness assembly) as coupled to the seat frame, where one or more of the seat frame and the lap harness brackets is configured to couple the lap harness brackets to the set frame in one of a plurality of positions relative to the seat frame.  This modification conventionally enhances user safety.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of DE3718645A1.
The primary reference shows all claimed features of the instant invention with the exception of a foot rest, where one or more of the leg support base and the foot rest is configured to couple the foot rest to the leg support base in one of a plurality of positions relative to the leg support base (claim 7); wherein the leg support base comprises a second base member configured for coupling to the foot rest, the second base member is coupled to the first base member about a pivot axis; and a brace member configured for coupling to the second base member and at least one of the first base member and the seat frame where the brace member controls rotation of the second base member, relative to the first base member, about the pivot axis (claim 8).
In the primary reference, note a leg support base (26) that is couple to the seat frame (by way of 72); wherein leg support base (26) is a first base member configured for coupling to the seat frame.
The secondary reference teaches configuring a seating assembly with a leg support comprising: a leg support base (see Figure 1) that is coupled to a seat frame; and a foot rest (see Figure 1), where one or more of the leg support base and the foot rest is configured to couple the foot rest to the leg support base in one of a plurality of positions relative to the leg support base.  Also note a first base member (22) configured for coupling to the seat frame; and a second base member (24) configured for coupling to the foot rest, the second base member is coupled to the first base member about a pivot axis (at 34); and a brace member (28) configured for coupling to the second base member and at least one of the first base member and the seat frame where the brace member controls rotation of the second base member, relative to the first base member, about the pivot axis.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a foot rest, where one or more of the leg support base and the foot rest is configured to couple the foot rest to the leg support base in one of a plurality of positions relative to the leg support base (claim 7); wherein the leg support base comprises a second base member configured for coupling to the foot rest, the second base member is coupled to the first base member about a pivot axis; and a brace member configured for coupling to the second base member and at least one of the first base member and the seat frame where the brace member controls rotation of the second base member, relative to the first base member, about the pivot axis (claim 8).  This modification enhances user support and comfort.

Claims 9, 10 and 12-15, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of GB2387537A.
The primary reference shows all claimed features of the instant invention with the exception of a conformal seat insert coupled to the seat frame; wherein the seat pan has a plurality of positions relative to the conformal seat insert (claim 9); wherein the conformal seat insert is capable of conforming to the seat occupant and is capable of constraining lateral movement of the seat occupant relative to the seat frame (claim 12); wherein the conformal seat insert is a rigid insert (claim 13); wherein the conformal seat insert is configured to engage and constrain lateral movement of at least an upper torso of the seat occupant (claim 14); wherein the conformal seat insert is scalloped so that an acromial point of a shoulder of the seat occupant is inset into the conformal seat insert and the acromial point of the conformal seat insert corresponds to a crew reference point, wherein the seat pan is positionable in one of a plurality of positions relative to the seat frame so that the seat pan is located a predetermined distance from the crew reference point to position an eye of the seat occupant relative to instrumentation within an aerospace vehicle such that the position of the eye of the seat occupant is decoupled from a size of the seat occupant (claim 15).
In the primary reference, note an adjustable vehicle seat comprising: a seat frame (24, 30, 32, 34) forming a seat back (24), the seat frame being capable of coupling with an aerospace vehicle; and a seat pan (36) coupled to the seat frame, where one or more of the seat frame and the seat pan is capable of coupling the seat pan to the seat frame in one of a plurality of positions relative to the seat frame so that an eye position of a seat occupant relative to instrumentation within the aerospace vehicle is decoupled from a size of the occupant.  Also note that the assembly is capable of providing an acromial point of a shoulder of the seat occupant as inset into the conformal seat frame and the acromial point of the seat pan frame corresponds to a crew reference point, wherein the seat pan is positionable in one of a plurality of positions relative to the set frame so that the seat pan is located a predetermined distance from the crew reference point to position an eye of the seat occupant relative to instrumentation within an aerospace vehicle such that the position of the eye of the seat occupant is decoupled from a size of the seat occupant. 
Regarding claim 10, note a leg support (26 and foam padding mounted thereon, as discussed in ¶ 0044) coupled to the seat frame, where one or more of the seat frame and the leg support is configured to couple the leg support to the seat frame in one of a plurality of positions (see ¶ 0052 and ¶ 0053) relative to the seat frame.
The secondary reference teaches configuring a seating assembly with a conformal seat insert coupled to (18a or 20a) a seat frame; wherein the seat pan has a plurality of positions relative to the conformal seat insert; wherein the conformal seat insert is capable of conforming to the seat occupant and is capable of constraining lateral movement of the seat occupant relative to the seat frame; wherein the conformal seat insert is capable of engaging and constraining lateral movement of at least an upper torso of the seat occupant; wherein the conformal seat insert is scalloped (see Figure 4) so that an acromial point of a shoulder of a seat occupant is capable of being inset into the conformal seat insert and the acromial point of the conformal seat insert is capable of corresponding to a crew reference point.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a conformal seat insert, that is rigid (claim 13) and scalloped (claim 15), as coupled to the seat frame; thereby necessitating that the seat pan has a plurality of positions relative to the conformal seat insert and retains its capability of having an eye position of a seat occupant relative to instrumentation within the aerospace vehicle be decoupled from a size of the seat occupant (claim 9); wherein the conformal seat insert is capable of conforming to the seat occupant and is capable of constraining lateral movement of the seat occupant relative to the seat frame (claim 12); wherein the conformal seat insert is configured to engage and constrain lateral movement of at least an upper torso of the seat occupant (claim 14); wherein the scalloped conformal seat insert retains the assembly capability of providing that an acromial point of a shoulder of the seat occupant as inset into the  seat frame or conformal seat insert wherein the acromial point of the conformal seat insert corresponds to a crew reference point, wherein the seat pan is positionable in one of a plurality of positions relative to the seat frame so that the seat pan is located a predetermined distance from the crew reference point to position an eye of the seat occupant relative to instrumentation within an aerospace vehicle such that the position of the eye of the seat occupant is decoupled from a size of the seat occupant.  Modifying the primary reference in view of the teachings of the secondary reference enhances user comfort, support, and safety.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meister et al (20150108804) in view of GB2387537A, as applied to claim 9 above, and further in view of Noble et al (3694029).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a five point harness coupled to the seat frame.
The secondary reference teaches configuring a seating assembly with a five point harness coupled to a seat frame.  See Figure 1.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a five point harness as coupled to the seat frame.  This modification conventionally enhances user safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						           /MILTON NELSON JR/September 23, 2022                                             Primary Examiner, Art Unit 3636